F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 14 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    CALVIN W. ADAMS,

                Plaintiff-Appellant,

    v.                                                   No. 97-5234
                                                   (D.C. No. 96-CV-842-M)
    KENNETH S. APFEL, Commissioner,                      (N.D. Okla.)
    Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT           *




Before PORFILIO , KELLY , and HENRY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff appeals from the district court’s order affirming the

Commissioner’s decision that he was not disabled before the expiration of his

insured status on December 31, 1991, and therefore was not eligible for disability

insurance benefits. On appeal, plaintiff argues that (1) the Administrative Law

Judge (ALJ) applied incorrect legal standards in analyzing the medical records for

the relevant period; and (2) the ALJ should have consulted a medical advisor to

determine his disability onset date. We exercise jurisdiction under 42 U.S.C.

§ 405(g) and 28 U.S.C. § 1291, and we affirm.

       Plaintiff applied for disability benefits claiming he was disabled due to

chest pain, difficulty breathing, and lack of energy and stamina associated with

coronary artery disease; pain in his fingers and hands; skin cancers; high blood

pressure; and ulcers.   1
                            The Social Security Administration denied his application

initially and on reconsideration, finding on each review that he was not disabled

when his insured status expired on December 31, 1991. In its report denying

reconsideration, the Social Security Administration, however, did determine that



1
        In his application for benefits, plaintiff alleged disability as of
November 24, 1986. The ALJ determined that because plaintiff had failed to
appeal an earlier denial of benefits dated February 5, 1988, and because no reason
existed to reopen the prior application, the earlier decision was a final
administrative decision. Plaintiff does not contest this determination. Moreover,
we lack jurisdiction to review the Commissioner’s refusal to reopen.        See Brown
v. Sullivan , 912 F.2d 1194, 1196 (10th Cir. 1990). Thus, February 5, 1988, is the
relevant date for determining when disability may have commenced.

                                             -2-
plaintiff met the listings for a disabling heart condition,    see 20 C.F.R. pt. 404,

subpt. P, app. 1, § 4.04B, as of February 24, 1994. At plaintiff’s request, an ALJ

held an evidentiary hearing. After the hearing, the ALJ determined at step five of

the sequential evaluation process,     see Williams v. Bowen , 844 F.2d 748, 750-52

(10th Cir. 1988); 20 C.F.R. § 404.1520, that plaintiff could perform a significant

number of enumerated light work jobs in the national economy as of

December 31, 1991. The ALJ therefore concluded that plaintiff was not disabled

as of that date. When the Appeals Council denied review, the ALJ’s decision

became the final decision of the Commissioner.          See 20 C.F.R. § 404.981.

Plaintiff appealed, and the district court affirmed. This appeal followed.

       We review the Commissioner’s decision that plaintiff was not disabled as

of December 31, 1991, “to determine whether his factual findings are supported

by substantial evidence and whether he correctly applied the relevant legal

standards.” Daniels v. Apfel , No. 98-5004, 1998 WL 515160, at *2 (10th Cir.

Aug. 18, 1998).

       Plaintiff argues that the ALJ failed to properly evaluate the evidence at step

five and did not shift the burden of proof to the Commissioner until the ALJ

reached the vocational issues at step five.      Plaintiff contends the ALJ allowed the

Commissioner to rely on the absence of medical evidence to effectively shift the

burden back to plaintiff.    See Miller v. Chater , 99 F.3d 972, 976 (10th Cir. 1996)


                                              -3-
(determining absence of conclusive medical evidence cannot meet

Commissioner’s step five burden because reliance on paucity of medical evidence

effectively shifts burden back to claimant).

       When a claimant proves, as plaintiff did here, that he cannot do his past

work due to disability, “the burden shifts to the [Commissioner] to show that the

claimant retains the residual functional capacity . . . to do other work that exists

in the national economy” before the expiration of his insured status.         Id. at 975

(further quotation omitted). Thus, the evidence must be sufficient for the

Commissioner to prove that the claimant could perform work.             See id. at 976.

       Here, the ALJ expressly shifted the burden to the Commissioner. Also, the

ALJ considered the evidence in the record and correctly determined that it was

sufficient for the Commissioner to show that plaintiff could perform light work

with certain limitations.

       Plaintiff questions whether the ALJ gave appropriate weight to or

considered all of the relevant medical evidence in the record. Plaintiff believes

that the ALJ should have given greater weight to the March 1987 opinion of Dr.

Conley, a consulting doctor, who indicated that plaintiff’s heart condition was

progressive and that he could not engage in work activities. Plaintiff also

believes that the 1990 emergency room records suggest that his heart condition




                                            -4-
seriously limited his activity at that time because he was encouraged to seek

cardiac treatment.

       Although the ALJ did not specifically discuss this evidence, and is not

required to do so, he did indicate that he had examined the entire record.    See

Clifton v. Chater , 79 F.3d 1007, 1009-10 (10th Cir. 1996) (requiring ALJ to

consider, but not specifically discuss, each piece of evidence). Dr. Conley’s

opinion had been rejected in the February 5, 1988, final decision denying

disability benefits for several reasons.    See Appendix Vol. II at 236-37. With

respect to the 1990 emergency room visit for hemorrhoidal pain, the ALJ

correctly observed that the record stated that plaintiff’s cardiac disease was

asymptomatic. Further, the ALJ correctly noted that plaintiff did not seek

medical care for his heart problems from 1987 to 1993, albeit allegedly due to

financial constraints. The evidence in the record as a whole sufficiently indicated

that plaintiff’s heart condition did not preclude him from working through

December 31, 1991. Accordingly, we conclude the ALJ properly evaluated the

evidence and properly shifted the burden of proof to the Commissioner.

       Plaintiff next argues the ALJ erred by failing to obtain the testimony of a

medical advisor to establish the date of the onset of his disability. Social Security

Ruling 83-20, 1983 WL 31249, recognizes that an ALJ sometimes may need to

obtain the services of a medical advisor to infer a disability onset date.   See Reid


                                             -5-
v. Chater , 71 F.3d 372, 374 (10th Cir. 1995). “However, a medical advisor need

be called only if the medical evidence of onset is ambiguous.”    Id. Here, there

was no ambiguity. The medical evidence established that plaintiff could perform

work through the date of expiration of his insured status. We conclude the ALJ

did not err in failing to call a medical advisor.

      Because there is substantial evidence to support the ALJ’s determination

that plaintiff was not disabled as of December 31, 1991, and because the ALJ

applied the correct legal standards in reaching his decision, the judgment of the

United States District Court for the Northern District of Oklahoma is

AFFIRMED.



                                                       Entered for the Court



                                                       John C. Porfilio
                                                       Circuit Judge




                                           -6-